Citation Nr: 1013926	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-19 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), bipolar disorder, anxiety disorder, and 
substance abuse.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for bilateral tinnitus.

6.  Entitlement to service connection for a left hip 
disability.

7.  Entitlement to service connection for a right hip 
disability.

8.  Entitlement to service connection for a lumbar spine 
disability.

REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1986 to April 1988.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In his substantive appeals (on VA Form 9), the Veteran 
requested a video conference hearing before a Veterans Law 
Judge (VLJ) of the Board.  The Veteran's hearing was 
scheduled for March 19, 2010, but he failed to appear for the 
proceeding and has not provided an explanation for his 
absence or requested to reschedule the hearing.  As such, his 
hearing request is considered withdrawn.  38 C.F.R. § 
20.704(d) (2009).

The Board notes that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled.  As such, based on 
the evidence of record, the Board has recharacterized the 
issue of entitlement to service connection for PTSD as 
entitlement to service connection for an acquired psychiatric 
disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The issues of entitlement to service connection for a left 
knee disorder, right knee disorder, left and right hip 
disorders and a back disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current bilateral hearing loss 
disability under VA standards.

2.  The Veteran has a current tinnitus disability.

3.  The Board concedes, based on the Veteran's military 
occupational specialty (MOS), that he had military noise 
exposure.

4.  VA scheduled the Veteran for a VA compensation 
examination to determine the cause(s) of his bilateral 
hearing loss and tinnitus on January 28, 2008.  In a January 
10, 2008 letter, VA advised the Veteran that his appearance 
at this examination was necessary for VA to adjudicate his 
claims and the repercussions for failing to report.  The 
Veteran nevertheless failed to report for his scheduled VA 
examination and he has not established good cause for his 
failure to report to this examination.

5.  The Veteran's current bilateral hearing loss and tinnitus 
have not been linked by competent medical evidence to his 
military service.

6.  The Veteran's current acquired psychiatric disability, 
however diagnosed, was not manifested during service or for 
many years after his discharge, and has not been linked by 
competent medical evidence to his military service.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in 
or aggravated by his military service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2009).

2.  The Veteran's tinnitus was not incurred in or aggravated 
by his military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

3.  The Veteran's psychiatric disability, however diagnosed, 
was not incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA case law, regulations and 
statutory provisions, the relevant factual background, and an 
analysis of its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim, such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), 
that prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 
2007.  The letter informed him of the evidence required to 
substantiate his claims and of his and VA's respective 
responsibilities in obtaining supporting evidence.  Note also 
that the letter complied with Dingess by discussing the 
downstream disability rating and effective date elements of 
the claims.  See Dingess/Hartman, supra.  It equally deserves 
mentioning that the RO issued that VCAA notice letter prior 
to initially adjudicating the Veteran's claims in October 
2007, the preferred sequence.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), service personnel records, VA treatment records, and 
lay statements in support of his claims.  

The Board realizes that, to date, VA has not provided the 
Veteran with a psychiatric examination or sought a medical 
opinion.  As will be discussed in detail below, however, in 
light of the uncontroverted facts, the Board finds that based 
upon the evidence, which indicates that there is no medical 
nexus evidence otherwise suggesting the Veteran's psychiatric 
disability is related to his military service, which in turn 
means that an examination and opinion is not needed to fairly 
decide this issue.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006), citing 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159(c)(4) (2009).

The RO did make an attempt to assist the Veteran in his 
bilateral hearing loss and tinnitus claims by affording him 
an appropriate VA audiological examination in January 2008. 
 The Veteran failed to appear for this examination and has 
not provided good cause as to why he did not appear.  38 
C.F.R. § 3.655 (2009).  Consequently, evidence that could 
have been favorable to the Veteran's claim could not be 
obtained.  The Court has held that VA's duty to assist is not 
always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  If a Veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining relevant 
evidence.  Thus, the Board finds that the RO complied with 
its duty to assist the Veteran by attempting to provide a VA 
examination to determine the cause(s) of his current 
bilateral hearing loss and tinnitus.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.

General Regulations and Statutes for Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2009).  Stated somewhat differently, to establish 
entitlement to service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).

Certain chronic diseases, such as organic disease of the 
nervous system, including sensorineural hearing loss, may be 
presumed to have been incurred in service if manifested to a 
compensable degree (of at least 10-percent disabling) within 
one year of separation from service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009); 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

So, service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  Direct service connection 
generally requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b) (2009); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b) 
(2009).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions in this regard generally do not constitute 
competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu, 2 Vet. App. 494 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  
Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
When, for example,  a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Entitlement to Service Connection for Bilateral Hearing Loss 
and Tinnitus

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  See Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it; without this minimum 
level of proof, there is no valid claim).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  But 
for VA disability purposes, impaired hearing must be of a 
certain level to be considered a disability.  More 
specifically, VA considers hearing loss to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, but a hearing loss disability by 
these standards must be currently present.  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (e.g., 38 C.F.R. 
§ 3.385), and a medically sound basis upon which to attribute 
the post-service findings to the injury in service, as 
opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

Here, the Veteran has sufficient hearing loss to be 
considered an actual disability by VA standards.  See 
38 C.F.R. § 3.385.  This was confirmed at a July 2007 VA 
outpatient treatment visit, where audiometric testing 
revealed (with pure tone thresholds recorded in decibels):

 


HERTZ



500
1000
2000
3000
4000
LEFT
10
15
20
30
50
RIGHT
10
15
20
65
50

The Veteran demonstrated speech recognition scores of 100 
percent in his right and left ears, as well.

Additionally, the Veteran has submitted credible statements 
indicating that he currently has tinnitus.  Tinnitus is "a 
noise in the ear, such as ringing, buzzing, roaring, or 
clicking."  See Dorland's Illustrated Medical Dictionary 
1714 (28th ed. 1994).  Because, by its very nature, it is 
inherently subjective, the Veteran is competent to attest 
to having it, even as a layman.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) and Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  

Thus, the determinative issue is whether the Veteran's 
bilateral hearing loss and tinnitus are attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, at the Veteran's October 1985 military 
entrance examination, audiometric testing revealed (with pure 
tone thresholds recorded in decibels):

 


HERTZ



500
1000
2000
3000
4000
LEFT
5
5
15
5
5
RIGHT
5
5
5
35
35

This indicates some degree of hearing loss, but not 
sufficient hearing loss for a disability under VA standards.  
See Hensley, 5 Vet. App. at 159; See also 38 C.F.R. § 3.385.  
Therefore, the Veteran is entitled to the presumption of 
soundness upon his entry into the military.  38 U.S.C.A. §§ 
1111, 1153 (West 2002); 38 C.F.R. 
§§ 3.304, 3.306 (2009); Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).

In August 1987, audiometric testing revealed (with pure tone 
thresholds recorded in decibels):

 


HERTZ



500
1000
2000
3000
4000
LEFT
0
0
10
0
0
RIGHT
5
0
0
45
25

Although this audiometric testing reveals that the Veteran 
does meet the criteria for a VA hearing loss disability in 
his right ear (see 38 C.F.R. § 3.385), the testing actually 
shows that the Veteran's bilateral hearing loss, when taken 
in totality, improved in both ears since his entry into the 
military.  The averages of the frequencies in both ears is 
less than the averages from the Veteran's entrance 
examination frequencies.  Therefore, this evidence does not 
establish that the Veteran's hearing loss worsened during his 
military service.

The Veteran's remaining STRs are unremarkable for any 
complaint, diagnosis of, or treatment for tinnitus or 
bilateral hearing loss; and, unfortunately, there is no 
record of any separation physical having been conducted.  The 
Veteran's military service ended in April 1988.

The Veteran asserts that his tinnitus and bilateral hearing 
loss are due to his military service, during which he was 
repeatedly exposed to excessive noise.  His DD-214 confirms 
that his MOS was a lance crewmember multi-launch systems 
operator.  His DD-214 also indicates that he received awards 
for rifle/sharpshooter and for expert hand grenades.  Hence, 
the Board concedes based on this evidence that he was exposed 
to loud noise while in service.

However, even acknowledging that the Veteran has tinnitus and 
bilateral hearing loss, and that he was exposed to loud noise 
repeatedly while in service in the manner alleged, 
there still must be competent medical nexus evidence 
establishing a relationship between his current disabilities 
and that noise exposure coincident with his military service.  
See Savage, 10 Vet. App. at 495- 97.  And, as a layman, 
the Veteran is incapable of opining on such matters requiring 
medical training and expertise, such as attributing his 
diagnosed hearing loss to his time in service.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As noted above, a layperson, such as the Veteran, is 
competent to identify when tinnitus began, but in this case, 
the Veteran has not alleged that his tinnitus began during 
service, and therefore his testimony has not established 
continuity of symptomatology since service with regard to his 
tinnitus.  As such, a medical opinion of record is needed to 
connect the Veteran's tinnitus to his military noise 
exposure.  

Given the fact that he did have military noise exposure and 
current disabilities, VA scheduled the Veteran for a VA 
compensation examination to determine the etiology of his 
bilateral hearing loss and tinnitus on January 28, 2008.  In 
a January 10, 2008 letter, VA advised the Veteran that his 
appearance at this examination was necessary for VA to 
adjudicate his claims and explained the repercussions for 
failing to report.  However, the Veteran failed to report for 
his scheduled VA examination and he has not established good 
cause for his failure to report to this examination.  38 
C.F.R. § 3.655.  Consequently, evidence that could have been 
favorable to the Veteran's claim could not be obtained.  

Therefore, the Veteran's contentions notwithstanding, none of 
the VA physicians that have had occasion to evaluate or 
examine him, or anyone else for that matter, have attributed 
the bilateral hearing loss and tinnitus to his military 
service.  

In addition to the medical evidence, the Board has also 
considered the Veteran's lay statements.  The Board 
acknowledges that the Veteran is competent, even as a 
layperson, to attest to factual matters of which he has 
first-hand knowledge, e.g., an injury in service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Federal Circuit has held that lay evidence is one type of 
evidence that must be considered, and that competent lay 
evidence can be sufficient in and of itself.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), and 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Id.

Although the Veteran is competent to report noise exposure 
during service and to describe the onset of hearing problems 
and tinnitus, the Board must still weigh his lay statements 
against the medical evidence of record.  See Layno v. Brown, 
6 Vet. App. 465 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).  In making this 
credibility determination, the Board does not find the 
Veteran's statements concerning the etiology of his bilateral 
hearing loss and tinnitus to be credible, since his STRs make 
no reference to an ear or hearing loss injury during his 
military service, and the evidence fails to establish that 
the Veteran's current bilateral hearing loss and tinnitus are 
due to his presumed in-service noise exposure.  See Caluza v. 
Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 
F.3d. 604 (Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 
Vet. App. 388 (1997) (holding that the credibility of lay 
evidence can be affected and even impeached by inconsistent 
statements, internal inconsistency of statements, 
inconsistency with other evidence of record, facial 
implausibility, bad character, interest, bias, self-interest, 
malingering, desire for monetary gain, and witness demeanor).  

Additionally, several other inconsistencies in the Veteran's 
statements also undermine his credibility.  For example, the 
Veteran reported in a VA treatment record in March 2009 that 
he had broken his back in a motor vehicle accident the 
previous year and that he was not pursuing any disability 
claims at that time.  However, the evidence shows that the 
Veteran fractured his right hip, not his back; and, as 
evidenced by this decision, the Veteran was clearly seeking 
disability benefits at that time.  While it does not appear 
that the Veteran had any malicious intent in making these 
statements, it is indicative of the Veteran's lack of 
attention to detail in his statements, thereby lessening 
their evidentiary significance. 

It is important to point out that the Board does not find 
that the Veteran's lay statements lack credibility merely 
because they are unaccompanied by contemporaneous medical 
evidence.  See Davidson v. Shinseki, 2009 WL 2914339 (Fed. 
Cir.), quoting Buchanon, 451 F.3d at 1337 ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.")  Rather, the Veteran's statements are found to 
be incredible because they are inconsistent with the evidence 
of record.  

Also, since there is no indication of sensorineural hearing 
loss within the one-year presumptive period after the 
Veteran's service ended in 1988, he is not entitled to 
application of the special presumptive provisions that might 
otherwise warrant granting his claim for service connection. 
 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

At the end of the day, the Veteran's claims file is void of a 
medical opinion of record that links either hearing loss or 
tinnitus to his time in service; and the Veteran's own 
statements have not provided sufficient continuity of 
symptomatology to relate either condition to his time in 
service.

As such, the criteria for service connection have not been 
met with regard to either hearing loss or tinnitus, and the 
Veteran's claims are therefore denied.

Acquired psychiatric disorder

In his claim, the Veteran indicated that he was seeking 
service connection for PTSD.  However, as noted in the 
introduction, the Veteran has been assigned a number of 
different psychiatric diagnoses during the course of his 
appeal, including bipolar disorder, anxiety disorder, and 
substance abuse; and, therefore, the Board will consider the 
issue of whether an acquired psychiatric disability is the 
result of the Veteran's time in military service.

While the Veteran maintains that he has PTSD, he has given no 
reason for why PTSD should be related to his time in service.  
The Veteran was sent several letters requesting that he 
explain the in-service stressors upon which such a diagnosis 
might be based.  However, the Veteran neglected to respond to 
either letter.  The Veteran also made a vague reference to 
having received private psychiatric treatment, but he has 
been asked by VA to supply the name of any private medical 
treatment providers and been informed that it was his 
ultimate responsibility to obtain such records, yet the 
Veteran has done neither.  As such, without more information 
and cooperation from the Veteran, the VA is unable to further 
assist him.  The Board again wishes to emphasize that, 
"[t]he duty to assist in the development and adjudication of 
a claim is not a one way street." Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996).  "If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). 

The Veteran was found to be psychiatrically normal at 
enlistment, and his service treatment records are silent for 
any psychiatric complaints or treatment.  

Following service, there is no evidence of any psychiatric 
problems for a number of years after service.  In a June 2007 
VA treatment record, it was noted that the Veteran was 
diagnosed with bipolar disorder 5-6 years earlier by a 
private psychiatrist.  However, even if the Veteran's first 
diagnosis was around 2001, it would still place the onset of 
the Veteran's psychiatric disability more than a decade after 
he separated from service.

The Board does not dispute the fact that the Veteran 
currently has a psychiatric disability; however, there is no 
medical evidence that suggests that the disability either was 
caused by or began during his military service.  

As such, the criteria for service connection have not been 
met, and the Veteran's claim is denied.


ORDER

The claim for service connection for an acquired psychiatric 
disorder, to include PTSD, bipolar disorder, anxiety 
disorder, and substance abuse, is denied.

The claim for service connection for bilateral hearing loss 
is denied.

The claim for service connection for tinnitus is denied.




REMAND

Although the Board sincerely regrets the additional delay 
that will result from this remand, it is necessary to ensure 
there is a complete record upon which to decide this appeal 
so the Veteran is afforded every possible consideration.

According to McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in disability compensation (service connection) claims, VA 
must provide a medical examination for a nexus opinion when 
there is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4) (2009).   

The Veteran contends that he has a bilateral knee disability 
as a result of his time in service.  Specifically, he recalls 
hitting his left knee during training.  Service treatment 
records show that at the Veteran's enlistment physical in 
October 1985 no abnormalities of the knees were noted.  
During service, the Veteran was seen for complaints of 
bilateral knee pain on three separate occasions - in July 
1986, November 1986, and January 1988.  The Veteran was 
diagnosed with bilateral prominent tibial tuberosities and 
Osgood-Schlatter's Disease.  In these treatment records, it 
was indicated that these disabilities pre-existed his 
military service.  

In August 2007, the Veteran was diagnosed by the VAMC with 
"old Osgood-Schlatter's disease of the left knee, 
asymptomatic."  The Veteran has also complained about right 
knee pain.  

As such, the evidence suggests the presence of a current knee 
disability, and competent medical evidence of a relevant 
injury in service, and therefore a medical opinion is needed 
to determine whether the Veteran's current knee disorders are 
a residual of his active military service, or, instead, more 
likely the result of other unrelated factors.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
and 38 C.F.R. § 3.159(c)(4).

The Board notes that the Veteran was scheduled for a VA 
examination in July 2007, but he was involved in a motor 
vehicle accident several weeks before and was unable to 
attend the examination due to hospitalization.  The Board 
concludes that this unfortunate accident should not be held 
against the Veteran, and therefore, it is proper to schedule 
this examination.

The Veteran also contends that he has bilateral hip and back 
disabilities as a result of either his knees or his time in 
service.  Given that the determination of whether the Veteran 
should be service connected for his knees is pending, any 
disabilities that are potentially secondary to the Veteran's 
knees are considered to be inextricably intertwined with that 
decision, and a decision on those issues must be held in 
abeyance pending completion of the development discussed 
below.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

It is noted that the Veteran was in a serious motor vehicle 
accident in 2007 in which he fractured his right hip.  He has 
also worked in construction sporadically since service. 

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for an 
appropriate VA examination to 
determine the nature and etiology of 
any current knee disability.  The 
claims folder must be made available 
to the examiner for review.  All 
indicated studies should be conducted, 
all findings reported in detail, and a 
complete rationale should be provided 
for any opinions expressed.  

The examiner should diagnose any 
current knee disability (right and/or 
left).  If the examiner determines that 
the Veteran has a current knee 
disability, the examiner should provide 
a medical opinion as to whether it is 
at least as likely as not (50 percent 
or greater) that such a disability 
either was caused by or began during 
the Veteran's military service.  The 
examiner should discuss the relevance 
if any of the Veteran's September 2007 
motor vehicle accident and his post-
service career as a construction 
worker.

If the examiner concludes that the 
Veteran has a current knee disability, 
the examiner should provide an opinion 
as to whether such a disability caused 
either a hip or back disability.  

The examiner should also address 
whether there is clear and unmistakable 
evidence the Veteran had a knee 
disability, such as Osgood-Schlatter's 
Disease, that pre-existed his time in 
service.  If the examiner concludes 
that the Veteran does, he should 
provide an opinion as to whether such a 
disease was permanently aggravated by 
the Veteran's military service; and, if 
so, whether such aggravation was beyond 
the natural progression of the 
disease/disability.

2.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claim the Board has remanded to the RO via the 
AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


